Exhibit 10-p

SBC Communications Inc.




Non-Employee Director
Stock and Deferral Plan
















Amended through November 19, 2004

--------------------------------------------------------------------------------





Contents    

--------------------------------------------------------------------------------

Article 1. Purpose 1


Article 2. Definitions 1


Article 3. Eligibility and Administration 2

  3.1    Eligibility 2

  3.2    The Committee 2

  3.3    Administration by the Committee 2

  3.4    Decisions Binding 2


Article 4. Payment of Annual Retainer 2

  4.1    Form of Annual Retainer 2

  4.2    Payment of Shares 2

  4.3    Holding Period for Shares 3


Article 5. Award of Stock Units for Non-Employee Directors 3

  5.1    Award of Deferred Stock Units for Non-Employee Directors 3

  5.2    Award of Deferred Stock Units for New Non-Employee Directors 3

  5.3    Deferral of Retainers and Fees into Stock Units 3

  5.4    Payout of Deferred Stock Units 4

  5.5    Stock Units 5

  5.6    Holding Period for Shares 5


Article 6. Cash Deferral Account 5

  6.1    Cash Deferral Account 5

  6.2    Cash Deferral Elections 5

  6.3    Interest on Cash Deferral Accounts 6

  6.4    Form and Timing of Payout of Cash Deferral Accounts 6

  6.5    Conversion of a Participant's Cash Deferral Account to Deferred Stock
Units 7


Article 7. Amendment, Modification, and Termination 7

  7.1    Amendment, Modification, and Termination 7

  7.2    Awards Previously Granted 7


Article 8. Miscellaneous 7

  8.1    Competition 7

  8.2    Elections 8

  8.3    Assignment 8

  8.4    Savings Clause 8

  8.5    Death of a Director/Beneficiary Designation 8

  8.6    No Right of Nomination 8

  8.7    Shares Available/Fractional Shares 8

  8.8    Successors 9

  8.9    Requirements of Law 9

  8.10    Governing Law 9

  8.11    Adjustments 9



--------------------------------------------------------------------------------




SBC COMMUNICATIONS INC.
NON-EMPLOYEE DIRECTOR STOCK AND DEFERRAL PLAN


ARTICLE 1. PURPOSE

                  The purpose of the Non-Employee Director Stock and Deferral
Plan (the “Plan”) (formerly the Deferred Compensation Plan for Non-Employee
Directors) is to promote the achievement of long-term objectives of SBC
Communications Inc. by linking the personal interests of Non-Employee Directors
to those of the Company’s stockholders and to attract and retain Non-Employee
Directors of outstanding competence.


ARTICLE 2. DEFINITIONS

                  Whenever used in the Plan, the following terms shall have the
meanings set forth below and, when the defined meaning is intended, the initial
letter of the word is capitalized:

  (a) “Annual Retainer” or “Retainer” means the payments made to Directors for
their annual Board service. It includes any additional Retainer paid to
Committee Chairpersons or the Lead Director. “Base Annual Retainer” means the
Annual Retainer without any additional amounts for Committee Chairpersons, Lead
Directors or otherwise.

  (b) “Award” means, individually or collectively, an award under this Plan of
Stock Units.

  (c) “Board” means the Board of Directors of the Company.

  (d) “Business Day” means any day that the Company is open for the regular
transaction of business.

  (e) “Company” means SBC Communications Inc., a Delaware corporation.

  (f) “Director” means any individual who is a member of the Board, including
Advisory Directors.

  (g) “Employee” means any full-time, nonunion, salaried employee of the Company
or of the Company’s directly or indirectly held subsidiaries. For purposes of
the Plan, an individual whose only employment relationship with the Company is
as a Director shall not be deemed to be an Employee.

  (h) “Fair Market Value” or “FMV” means the closing price on the New York Stock
Exchange (“NYSE”) for Shares on the relevant date, all as determined by the
Company. In lieu of the foregoing, the Board may select any other index or
measurement to determine the FMV of Shares under the Plan.

  (i) “Non-Employee Director” means any individual who is a member of the Board
but who is not otherwise an Employee, nor has otherwise been an Employee.

  (j) “Participant” means a person who is entitled to participate in the Plan.

  (k) “Shares” means shares of common stock of the Company, par value one dollar
($1.00) per share.

  (l) “Stock Unit” or “Unit” means an Award acquired by a Participant as a
measure of participation under the Plan, and having a value equal to one (1)
Share.

  (m) “Trading Day” means any day that the Shares are traded on the NYSE.


ARTICLE 3. ELIGIBILITY AND ADMINISTRATION

3.1    Eligibility.    Persons eligible to participate in the Plan are limited
to Non-Employee Directors.

3.2    The Committee.     The Plan shall be administered by the Corporate
Governance and Nominating Committee of the Board (the "Committee"), subject to
the restrictions set forth in the Plan.

3.3     Administration by the Committee. The Committee shall have the full
power, discretion, and authority to interpret and administer the Plan in a
manner consistent with the Plan’s provisions. However, in no event shall the
Committee have the power to determine Plan eligibility, or to determine the
number, the value, the vesting period, or the timing of Awards to be made under
the Plan (all such determinations being automatic pursuant to the provisions of
the Plan).

3.4    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the Plan, and all related orders or resolutions of the Committee
shall be final, conclusive, and binding on all persons, including the Company,
its stockholders, Participants, and their estates and beneficiaries.


ARTICLE 4. PAYMENT OF ANNUAL RETAINER

4.1     Form of Annual Retainer. In lieu of receiving the Annual Retainer in
cash, effective for payments on or after January 1, 1998, a Non-Employee
Director may elect to receive all (100%) or fifty percent (50%) of the
Director’s Annual Retainer in the form of Shares. Such election shall be made
prior to the beginning of, and will be effective for, the calendar year in which
the Annual Retainer will be paid. Each election shall become irrevocable as of
the last day such election may be made. Provided, however, newly elected
Non-Employee Directors may, at any time within thirty (30) days after their
original election to the Board, make an irrevocable election with respect to
payments not yet made, effective for the then current calendar year. Unless the
Non-Employee Director notifies the Secretary of the Company otherwise prior to
the beginning of each subsequent calendar year, the election will renew
automatically for an additional calendar year.

4.2     Payment of Shares. One fourth of the Annual Retainer is payable in
advance each calendar quarter on the first Business Day thereof and is fully
earned on the first day of that quarter. A Director whose term will expire
during the quarter and who is not nominated by the Board for re-election will
receive a pro-rated quarterly Retainer. For their first Annual Retainer payment
only, newly elected Non-Employee Directors are paid the first Business Day of
the quarter next occurring on a pro-rata basis. When any part of the Annual
Retainer is increased after the first Business Day of a calendar quarter, the
amount of the increase relating to that quarter will be paid on the first
Business Day of the following quarter. Each fraction of a month is considered a
whole month. The number of Shares to be paid shall equal the portion of the
quarterly Annual Retainer payment being taken in Shares, divided by the Fair
Market Value of a Share on the last Trading Day in the calendar month in which
such scheduled retainer would have been paid if not for the election to take the
Annual Retainer in Shares. If a Director has elected to receive Shares pursuant
to Section 4.1, the Shares shall be payable following the determination of the
number of Shares to be issued. Any fractional Share shall be paid in cash as
provided hereunder.

4.3     Holding Period for Shares. Any Shares acquired by a Director under this
Article 4 may not be sold for one year after acquisition. Thereafter, such
Shares shall only be sold pursuant to an effective registration statement or
pursuant to an exemption from the Securities Act of 1933, including sales
pursuant to Rule 144 thereunder. The Company may place a legend on the
certificates for such Shares evidencing this restriction.


ARTICLE 5. AWARD OF STOCK UNITS FOR NON-EMPLOYEE DIRECTORS

5.1     Award of Deferred Stock Units for Non-Employee Directors. Effective the
day of each annual meeting of the Company’s stockholders, each continuing
Non-Employee Director shall be Awarded that number of Stock Units that is equal
to: (a) one hundred fifty percent (150%) of the Base Annual Retainer as in
effect at the time of the Award divided by (b) the Fair Market Value of a Share
on the last Trading Day in the calendar month in which such Award is made. Each
Award is intended to be in consideration for service until the next annual
meeting of stockholders, but will be fully earned on the date of the Award and
credited to the Non-Employee Director’s account on the day the number of Stock
Units is determined. Provided, however, if the Director terminates service on or
before the day of the annual meeting of stockholders, the related Award to be
earned on such meeting date will not be made.

5.2     Award of Deferred Stock Units for New Non-Employee Directors. The
following applies only to Non-Employee Directors who originally became a
Non-Employee Director after November 21, 1997 and before September 24, 2004.
Each Non-Employee Director shall receive, in addition to the Award described in
Section 5.1 above, an annual Award of Stock Units effective the day of each
annual meeting of the Company’s stockholders. The number of Stock Units in each
such Award shall equal thirteen thousand dollars ($13,000), divided by the Fair
Market Value of a Share on the last Trading Day in the calendar month in which
such Award is made. Each Award is intended to be in consideration for service
until the next annual meeting of stockholders, but will be fully earned on the
date of the Award and credited to the Non-Employee Director’s account on the day
the number of Stock Units is determined. Provided, however, if the Director
terminates service on or before the day of the annual meeting of stockholders,
the related Award to be earned on such meeting date will not be made. No
Director shall receive more than ten (10) Awards under this Section 5.2.

5.3     Deferral of Retainers and Fees into Stock Units. Effective for payments
on or after January 1, 1998, each Non-Employee Director may elect to defer all
(100%) or fifty percent (50%) of the cash portion of the Director’s Annual
Retainer into Stock Units. In addition, a Non-Employee Director may elect to
defer all (100%) of the Director’s Board and committee meeting fees and review
session fees into Stock Units. The number of Stock Units acquired shall equal
the fees and/or the portion of the Annual Retainer being deferred into Stock
Units in a calendar month, divided by the Fair Market Value of a Share on the
last Trading Day in such calendar month, and such Stock Units shall be credited
to the Non-Employee Director’s account on the day the number of Stock Units is
determined.

                  Any deferral election under this Section 5.3 shall be made
prior to the beginning of, and will be effective for, the calendar year in which
such payments would otherwise be made. Each such election shall become
irrevocable as of the last day such election may be made. Provided, however,
newly elected Non-Employee Directors may, at any time within thirty (30) days
after their original election to the Board, make an irrevocable election with
respect to payments not yet made, effective for the then current calendar year.
Unless the Non-Employee Director notifies the Secretary of the Company otherwise
prior to the beginning of each subsequent calendar year, each election hereunder
will renew automatically for an additional calendar year.

5.4     Payout of Deferred Stock Units. All Stock Units shall be paid out in the
form of one Share for each Stock Unit. The Participant shall elect the timing of
the payout for Stock Unit Awards no later than the calendar year prior to the
first scheduled payment of such Stock Units; any prior elections by the
Participant shall become irrevocable at that time. Notwithstanding the
foregoing:

  (i) persons who become Directors after November 19, 2004, shall elect the
timing of the payout of their Stock Units no later than the time they make a
deferral election into Stock Units or thirty (30) days after their original
election to the Board, whichever is sooner (the Corporate Governance and
Nominating Committee may extend this deadline for a period expiring not later
than the last day of the calendar year prior to the date on which such Director
earns any amounts to be deferred); and

  (ii) each Participant in the Plan as of November 19, 2004 who has not
irrevocably elected the timing of the payout of Stock Units shall make such an
election by December 31, 2004 with respect to all Stock Units from deferrals of
Awards made or Annual Retainer or fees earned after December 31, 2004 (“Post
2004 Stock Units”).

One election will apply to all Post 2004 Stock Units, whether from deferrals,
annual Awards or otherwise, and Stock Units earned thereon (each such payout
schedule is hereinafter referred to as a “Stock Unit Schedule”); and a separate
election shall apply to all other Stock Units and earnings thereon. Stock Units
acquired under this Plan shall, with respect to each Stock Unit Schedule (if
more than one), be paid out in a lump sum payment or in up to fifteen (15)
annual installments, as elected by the Participant. The lump sum payment or the
first installment, as the case may be, for each Stock Unit Schedule shall be
payable on the first Business Day of February of the year following the calendar
year of the termination of the Participant’s service as a Director. Each
subsequent annual installment shall be payable on the first Business Day of
February. If the Director fails to make a timely election as to the number of
installments for any Stock Unit Schedule, such Stock Units shall be paid out in
four (4) annual installments.

                  For Participants electing a payout (or payouts, as the case
may be) of Stock Units in installments, the number of Stock Units to be paid out
for each Stock Unit Schedule in each installment shall equal the number of Stock
Units available for payout under such Stock Unit Schedule, divided by the number
of remaining installments (including the installment being made). A fractional
Stock Unit shall be paid in cash.

5.5     Stock Units. Each Stock Unit shall represent an unfunded and unsecured
promise by the Company to issue a Share. Participants holding Stock Units shall
earn dividend equivalents paid in the form of additional Stock Units added to
their account. The number of Stock Units so added shall equal the dividend on a
Share multiplied by the number of Stock Units held by the Participant on the
record date for such dividend, divided by the Fair Market Value of a Share on
the last Trading Day in the calendar month in which the record date for such
dividend occurs. The Stock Units shall be credited to a Participant’s account on
the day the number of Stock Units is determined.

5.6     Holding Period for Shares. Any Shares acquired by a Director under this
Article 5 may not be sold for one year after acquisition. Thereafter, such
Shares shall only be sold pursuant to an effective registration statement or
pursuant to an exemption from the Securities Act of 1933, including sales
pursuant to Rule 144 thereunder. The Company may place a legend on the
certificates for such Shares evidencing this restriction.


ARTICLE 6. CASH DEFERRAL ACCOUNT

6.1     Cash Deferral Account. A cash deferral account (the “Cash Deferral
Account”) shall be established and maintained by the Company for each
Participant that makes a cash deferral election under the Plan. Each Cash
Deferral Account shall be credited as of the date the amount deferred otherwise
would have become due and payable to the Participant and shall be credited to
reflect the interest return thereon until paid. The establishment and
maintenance of such Cash Deferral Accounts, however, shall not be construed as
entitling any Participant to any specific assets of the Company and shall
represent an unfunded and unsecured promise of the Company with respect to the
amounts due thereunder.

6.2     Cash Deferral Elections. Effective for payments on or after January 1,
1998, each Non-Employee Director may elect to defer all (100%) or fifty percent
(50%) of the cash portion of the Director’s Annual Retainer into the Director’s
Cash Deferral Account. In addition, a Non-Employee Director may elect to defer
all (100%) of the Director’s Board and committee meeting fees and review session
fees into the Director’s Cash Deferral Account.

                  Any deferral election under this Section 6.2 shall be made
prior to the beginning of, and will be effective for, the calendar year in which
such payments would otherwise be made. Each such election shall become
irrevocable as of the last day such election may be made. Provided, however,
newly elected Non-Employee Directors may, at any time within thirty (30) days
after their original election to the Board, make an irrevocable election with
respect to payments not yet made, effective for the then current calendar year.
Unless the Non-Employee Director notifies the Secretary of the Company otherwise
prior to the beginning of each subsequent calendar year, each election hereunder
will renew automatically for an additional calendar year.

                  Deferral elections under the Plan made prior to November 21,
1997, shall remain in place through the end of 1997, and all such deferrals
shall be credited to the Cash Deferral Account and continue to earn interest in
accordance with Section 6.3.

6.3     Interest on Cash Deferral Accounts. The annual rate of interest on
amounts in the Cash Deferral Accounts for 1997 and subsequent calendar years
shall be Moody’s Long-Term Corporate Bond Yield Average as published by Moody’s
Investor Service, Inc. (or any successor thereto) for the month of September
before the calendar year in question (if such yield is no longer published, a
substantially similar average selected by the Committee) or such other rate as
the Committee shall determine prior to the year for which the interest rate
would be applicable. Such interest shall be compounded quarterly, in arrears, on
all unpaid amounts and shall be recorded on Participant’s statements quarterly.

6.4     Form and Timing of Payout of Cash Deferral Accounts. Cash Deferral
Accounts shall be paid out in cash. The Participant shall elect the timing of
the payout for Participant’s Cash Deferral Account no later than the calendar
year prior to the first scheduled payment thereof; any prior elections by the
Participant shall become irrevocable at that time. Notwithstanding the
foregoing:

  (i) persons who become Directors after November 19, 2004, shall elect the
timing of the payout of their Cash Deferral Account no later than the time they
make a deferral election into their Cash Deferral Account or thirty (30) days
after their original election to the Board, whichever is sooner (the Corporate
Governance and Nominating Committee may extend this deadline for a period
expiring not later than the last day of the calendar year prior to the date on
which such Director earns any amounts to be deferred); and

  (i) each Participant in the Plan as of November 19, 2004 who has not
irrevocably elected the timing of the payout of his or her Cash Deferral Account
shall make such an election by December 31, 2004 with respect to all amounts
from deferrals into such Participant’s Cash Deferral Account of Annual Retainers
or fees earned after December 31, 2004 (the “Post 2004 CDA Deferrals”).

One election shall apply to a Participant’s Post 2004 CDA Deferrals and earnings
thereon (each such payout schedule is hereinafter referred to as a “Cash Account
Schedule”); and a separate election shall apply to amounts that are not Post
2004 CDA Deferrals and earnings thereon. A Participant’s Cash Deferral Account
shall, with respect to each Cash Account Schedule (if more than one), be paid
out in a lump sum payment or in up to fifteen (15) annual installments, as
elected by the Participant. The lump sum payment or the first installment, as
the case may be, for each Cash Account Schedule shall be payable on the first
Business Day of February of the year following the calendar year of the
termination of the Participant’s service as a Director. Each subsequent annual
installment shall be payable on the first Business Day of February. If the
Director fails to make a timely election as to the number of installments for
any Cash Account Schedule, the Participant’s Cash Deferral Account shall be paid
out in four (4) annual installments. Each installment shall equal the amount
available for payout under such Cash Account Schedule, divided by the number of
remaining installments (including the installment being made).

6.5     Conversion of a Participant’s Cash Deferral Account to Deferred Stock
Units. Each year, on or before the close of trading in Shares on the NYSE on the
tenth day (if the tenth day is not a Trading Day, then the next preceding
Trading Day) following the Company’s public release of its annual summary
statement of earnings (typically in January of each year) (such Trading Day to
be the “Conversion Date”), a Non-Employee Director may elect to convert all or
part of the balance of his or her Cash Deferral Account into Stock Units.
Notwithstanding the foregoing, however, no such conversion of Post 2004 CDA
Deferrals shall be permitted unless the payout schedules for such Participant’s
Post 2004 CDA Deferrals and Post 2004 Stock Units are identical. Each such
election shall become irrevocable as of the last time such election may be made.
A Non-Employee Director who elects to convert his or her Cash Deferral Account
shall receive the number of Stock Units found by dividing the Non-Employee
Director’s balance in the Cash Deferral Account, together with all accrued but
not yet credited interest, or such lesser amount of the Cash Deferral Account
elected by the Non-Employee Director, by the Fair Market Value of a Share on the
Conversion Date. Upon such conversion, the Participant’s Cash Deferral Account
shall be reduced by the amount so converted.


ARTICLE 7. AMENDMENT, MODIFICATION, AND TERMINATION

7.1     Amendment, Modification, and Termination. Subject to the terms set forth
in this Article 7, the Board may terminate, amend, or modify the Plan at any
time and from time to time.

7.2     Awards Previously Granted. Unless required by law, no termination,
amendment, or modification of the Plan shall in any material manner adversely
affect any Award previously provided under the Plan, without the written consent
of the Participant holding the Award.


ARTICLE 8. MISCELLANEOUS

8.1     Competition. Notwithstanding any election hereunder, in the event a
Director ceases to be a Director of the Company and becomes a proprietor,
officer, partner, employee, director or otherwise becomes affiliated with any
business that is in competition with the Company or any of its subsidiaries, or
becomes employed by any governmental agency having jurisdiction over the
activities of the Company or any of its subsidiaries, all as determined by the
Committee in its sole discretion, the entire balance hereunder may be
immediately paid out at the election of the Company, in which case no further
amounts may be earned under this Plan.

8.2     Elections. All elections and notices of any kind hereunder shall be in
writing and provided to the Secretary of the Company in a form prescribed by the
Secretary.

8.3     Assignment. Except as otherwise expressly provided herein, no rights
under this Plan may be assigned by a Participant.

8.4     Savings Clause. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included. Notwithstanding any
provision to the contrary in this Plan, each provision in this Plan shall be
interpreted to permit the deferral of compensation in accordance with Section
409A of the Internal Revenue Code and any provision that would conflict with
such requirements shall not be valid or enforceable.

8.5     Death of a Director/Beneficiary Designation. Each Participant under the
Plan may, from time to time, name any beneficiary or beneficiaries (who may be
named primarily or contingently) to whom any benefit under the Plan is to be
paid in the event of his or her death. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Secretary of the Company, and will be effective only when provided by the
Participant in writing to the Secretary during such Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

                  In the event of the death of a Participant before full payment
of all amounts due hereunder, the balance shall be paid in a lump sum as soon as
administratively possible in accordance with the foregoing. Notwithstanding
this, if the Participant so elects as part of the Participant’s deferral
elections, the Stock Units and/or the Cash Deferral Account will be paid out in
the number of annual installments elected by the Participant, beginning on the
first Business Day of February following the calendar year of the Participant’s
death and occurring annually thereafter; provided, however, if distributions to
the Participant have already commenced at the time of the Participant’s death,
then under this election, distributions will continue as scheduled.

8.6     No Right of Nomination. Nothing in the Plan shall be deemed to create
any obligation on the part of the Board to nominate any Director for reelection
by the Company's stockholders.

8.7     Shares Available/Fractional Shares. The Shares delivered under the Plan
may be either authorized but unissued Shares, or Shares that have been or may be
reacquired by the Company, as determined from time to time by the Board.

                  In no case shall a fractional Share be issued under this Plan.
Any fractional Share payable hereunder, upon the conversion of a Stock Unit or
otherwise, shall be payable in cash in an amount equal to such fraction of a
Share times the Fair Market Value of a Share on the date the fractional Share
would otherwise be payable.

                  No more than one million (1,000,000) Shares may be issued
under the Plan. In the event an acquisition of Stock Units or Shares would cause
the total of the number of Shares acquired under the Plan and the number of
outstanding Stock Units to exceed the maximum number of Shares that may be
issued under the Plan, then: (1) no further Stock Units or Shares may be
acquired under the Plan, except that outstanding Stock Units may be converted to
Shares in accordance with the Plan; and (2) all further dividend equivalents on
Stock Units held by a Participant shall be paid in the form of additional
accruals to the Participant’s Cash Deferral Account in an amount equal to the
number of Stock Units in the account on the dividend record date for a Share
multiplied by the dividend.

8.8     Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

8.9     Requirements of Law. The granting of Awards under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

8.10     Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the internal, substantive laws of
the State of Texas.

8.11     Adjustments. In the event of a merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, stock split, share
combination, or other change in the corporate structure of the Company affecting
the Shares, such adjustment shall be made in the number of shares available
under the Plan and in the number and characteristics of outstanding Stock Units
and/or the number and class of securities into which the Stock Units may be
converted, in each case as may be determined to be appropriate and equitable by
the Board, in its sole discretion, to prevent dilution or enlargement of rights.